UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                         Chapter 7

 FLYWHEEL SPORTS PARENT, INC.,                  Case No. 20-12157-jlg

                       Debtor.                  NOTICE OF WITHDRAWAL OF CLAIM

          PLEASE TAKE NOTICE, that Benvolio Ventures LLC - Series Flywheel withdraws

Claim #27 filed by it herein against the above-named Debtor, pursuant to Rule 3006.


Dated: New York, New York                          AMINI LLC
       February 2, 2021
                                                   /s/ Jeffrey Chubak
                                                   Bijan Amini
                                                   Jeffrey Chubak
                                                   AMINI LLC
                                                   131 West 35th Street, 12th Floor
                                                   New York, NY 10001
                                                   (212) 490-4700
                                                   bamini@aminillc.com
                                                   jchubak@aminillc.com
                                                   Attorneys for Creditor Benvolio Ventures
                                                   LLC - Series Flywheel
